Per Curiam.
O’Brien vs. Logan, 9 Barr 97, established that a reference, in a mechanic’s lien, to a special contract, where there is one, is not indispensable; and Young vs. Lyman, id. 449, established that it is not necessary to set forth items; but neither of them went so far as to dispense with the nature of the work or materials with a specification of the building, strictly so called, that would exclude work done, or materials supplied for any thing *497else. In this instance, the charge is for work done for and about the erection and construction of the said building and appurtenance. But an appurtenance may be a yard, an alley, a cistern, a conduit pipe, an ice-house, a smoke house, a privy, a stable, or other outhouse, distinct from the principal building mentioned in this written claim, and consequently not within the purview of the lien laws. It is incumbent on the mechanic or material man, to bring himself within the statute, and to show title affirmatively on the face of the registry, and not for antagonist creditors to show the reverse. That has not been done, and the claim of the appellees is to be struck out, and the money applied to the judgment of Barclay vs. Darrah.
So decreed.